Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Ex parte: Roy Bailey                                  Appeal from the 202nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 15F0530-
 No. 06-15-00202-CR                                    202). Memorandum Opinion delivered by
                                                       Justice Moseley, Chief Justice Morriss and
                                                       Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.




                                                      RENDERED DECEMBER 16, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk